Title: Enclosure: George Washington to James McHenry, [13 November 1798]
From: Washington, George
To: McHenry, James



[Philadelphia, November 13, 1798]
Sir

I observe by the concluding paragraph of your letter of the 10th. instant that you contemplate conferences between the Secretaries of State and of the Treasury and myself, for the purpose of obtaining auxiliary information from their departments. Several of the questions which you state seem indeed to require such information. But on reflection, it has occurred to me as most regular, that you should settle with those officers what it may be reciprocally deemed necessary and proper for them to communicate; to the end that they may themselves bring forward, either through you or directly to me as may be agreed, but without any previous application from me, such communications as the case shall be supposed to require. Whereever, too, I am to report a formal opinion, you will I daresay think with me, that the data upon which it shall be given ought substantially to be deposited with me in writing. Personal conferences besides, for more full explanation, may be useful and will be very agreeable to me. Allow me to request your speedy attention to this matter.
I find also, that the documents referred to in your letter of the 10. inst. did not accompany it. As these will be necessary in forming an opinion on several points submitted to me in your letter aforesaid, and which I have communicated to Majr. Genls. Hamilton and Pinckney, I must beg you to furnish me with them without delay.
The documents referred to are as follows— viz—
“List of persons who have been recommended for Commissions in the Army, with their letters of pretensions.”
(N.B. A list of Applicants south of the River Potomac, and their letters, are in my hands. The list & letters from the other parts will be wanting)
“Returns and Letters from Brigad. Genl. Wilkinson shewing the stations and number of the Troops on the N. Western and Southern frontier.”
“Return shewing the description, places of rendezvous, stations and number of Troops, now on our Seaboard frontier.”
Return from the Superintendent of Military Stores, shewing the quantity & kinds of Cannon, Field artillery, Military Stores, and other Articles now on hand belonging to the U.S.
(N.B. This Return shd. also exhibit the places at which these are deposited, and the quantity at each place.)
To these must be added the estimate which you had made out of the monies which you conceived wd. be required for military services, and the times at which the same might be wanted.
I have in my hands a list of the Genl. & Field Officers who served in the Revolutionary War, and of the Captains and subalterns from the States so. of the Potomac. You will therefore be pleased to add to the documents a list of the Captains & Subalterns, from the other States, that the whole may be before me. I am Sir with very great regard & esteem
yr mo. obt Svt

Jas. McHenry Esqr.Secretary of War

